DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 10/28/2021.
3.	Claims 29, 31, 32, 51 and 53 are amended.
4.	Claims 1-28, 30 and 52 are canceled.
5.	Claims 29, 31-51 and 53-55 are remaining in the application.
6.	The amended Drawing (Replacement Sheet) is accepted.
Allowable Subject Matter
7.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 9/07/2021.
8.	In view of above, the remaining claims 29, 31-51 and 53-55 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed recovery apparatus for recovering from water a watercraft, the recovery apparatus comprising: a stationary carrying apparatus sized and shaped to carry a watercraft; and a ramp that is configured to move relative to the stationary carrying apparatus; wherein the ramp is configured to move into a recovering position, in which the ramp is located at least partially beneath a surface of the water and is configured such that the watercraft can travel onto the ramp; wherein the recovery apparatus is configured to lift the watercraft out of the water and guide it onto the carrying apparatus; wherein the ramp includes a frame; and a deformable body fastened to the frame such that the deformable body points toward the watercraft located in the water when the ramp is in the recovering position, wherein the deformable body comprises a gas-fillable cavity, wherein the cavity is surrounded by an envelope made of a deformable material, and wherein the recovery apparatus is configured to hold the deformable body at least partially above the surface of the water when the ramp is in the recovering position..
Nor, 
The claimed method for recovering a watercraft from water using a recovery apparatus having a stationary carrying apparatus and a ramp that is movable relative to the stationary carrying apparatus, wherein the method comprises: moving the ramp relative to the carrying apparatus into a recovering position, in which the ramp is located at least partially beneath a surface of the water; moving the watercraft onto the ramp located in the recovering position; lifting the watercraft from the water; guiding the watercraft onto the carrying apparatus, wherein the ramp has a frame and a deformable body fastened to the frame, with the deformable body comprising at least one gas-fillable cavity, wherein the step of moving the ramp into the recovering position causes the deformable body to point toward the watercraft located in the water; wherein, when the ramp has been moved into the recovering position, the deformable body is held at least partially above the surface of the water, and wherein the step in which the watercraft travels onto the ramp triggers an operation whereby the watercraft deforms the deformable body from above, wherein the method comprises delivering gas into the at least one gas-fillable cavity of the deformable body at latest when the watercraft reaches the ramp.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/01/2021